Title: From Thomas Jefferson to Thomas Paine, 10 August 1803
From: Jefferson, Thomas
To: Paine, Thomas


          
            
              Dear Sir
            
            Monticello Aug. 10. 1803.
          
          Your favor of the 2d. came to hand on the 8th. I shall willingly communicate to you all I know on the subject of Louisania. it is new, and therefore profitable to interchange ideas on it, that we may form correct opinions before we are to act on them. 
          The unquestioned extent of Louisania on the sea is from the Iberville to the Mexicana river, or perhaps the high lands dividing that from the Missisipi. it’s original boundary however as determined by occupation of the French was Eastwardly to the river Perdido (between Mobile & Pensacola) & Westward to the Rio Norte or Bravo. the former was founded on the establishment of the French at Mobile and isle Dauphine which they maintained from 1699. till they gave up the country in 1762. the latter on the original establishment made by La Sale on the West side of the bay of St. Louis or St. Bernard. how far subsequent operations have narrowed this extent on the ocean we are now to discuss with Spain. the boundary of the country inland is by the highlands including all the waters of the Missisipi, & of course of the Missouri. the advantage of this boundary is that it places the Misipi on the footing of the Potomak or Delaware, entirely an internal river, [one] which no foreign nation can enter but with leave. not a foot of it’s water should ever be given up because it would, on our principle defeat a right to navigate the whole river, for we have always maintained, and now maintain as to Florida that a nation inhabiting a stream in it’s upper parts has a right to an innocent passage through it to and from the Ocean. the unquestioned extent of Louisania may be called a triangle where one of it’s legs extending from the head of the Misipi to that of the Missouri, the other from the head to the mouth of the Misipi, & the hypothenuse from the mouth of the Misipi to the head of the Missouri. it is larger than all the US: and what is called the Western valley of the Misipi has always been said to surpass in fertility the Eastern valley, that is to say Kentucky, Tennissee, & the Misipi. territory. 
          It’s population is said to be of about 60,000. persons, French, Spaniards, Germans, British and Americans. the great body of these are in the island of New Orleans & on the West side of the river from Point Coupée downwards. above this are a few scattering posts only, to wit, one a little way up the Missouri, St. Louis at the mouth of that river, Ste. Genevieve opposite the Illinois, New Madrid opposite Ohio, and one other down the Missouri opposite the Chickasaws bluffs or not far distant. these settlements consist barely of inhabitants enough to raise provisions for the small garrisons kept there. the country below Point Coupée must doubtless be formed into a government either by itself or joined with the Misipi. territory. I imagine the best footing to put it’s religion on is to leave it free as in the other territorial governments, liable only to voluntary contributions. this is tantamount to an [election?] of ministers, & better as even a majority cannot force the will of a minority. the rest of the country from Point Coupee upwards should be shut up against new settlements for a long time, only allowing us to give unoccupied portions of it to the Indians on this side the Mispi. in exchange for their present country, so that we should be able to fill up the Eastern valley, instead of depopulating it for the Western. this would be a better field for the emigrants you mention to enter on, than the Western. When we shall be full on this side we may cross the river & begin to settle it’s Western margin, & extend back by regular compact progressions as numbers increase. it would be very wrong to think of giving up any of the Western valley for [the Floridas], except from the Mexicana to the Rio Norte, because we have now a good claim on Florida as far as the Perdido, which [is at Mobile a] most valuable [port?], & because we shall get the whole peaceably the first war Spain is engaged in.   We shall undoubtedly lay the cession before both houses, because both have important functions to exercise on it. the Representatives are to decide on the paiment of the money. besides this I believe we must lay it before the nation & ask an additional article to the Constitution that has made no provision for holding foreign territory, & still less for incorporating foreign countries into our union. yet we have stipulated that the Louisanians shall come into our union. in thus making this stipulation the Executive has done an act beyond the constitution, and in ratifying it & paying for the country the legislature will do the same. we must throw ourselves for this on our country, saying that we have not hesitated to do for them what we were sure they would have done for themselves, by securing a great good in the only  in which it would ever have been in their power: by asking them their confirmation after the act, for which they would have given previous authority had it been foreseen; acknoleging at the same time that we cannot have bound them, that they are free to reject it, and to disavow us, restoring every thing to it’s former state. but I trust we shall meet their approbation, and not their disavowal. 
          You ask whether Monroe is gone to Spain? I think it rather probable, according to our previous arrangements, & on the newspaper information that he is gone; for we have no letter from him since the one accompanying the treaty, in which he says nothing of going.   your letter to mr Breckenridge shall be immediately forwarded to Kentucky, & that to Coltman sent back to Washington. 
          Accept my respectful salutations & best wishes for your health & happiness. 
          
            
              Th: Jefferson
            
          
        